DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For the purpose of examination, any reference to the instant specification has been made using the USPGPub. version of the specification unless indicated otherwise.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 12/10/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0163919 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020 and 6/7/2021 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include the following:
 “electrode connection detecting unit” in claims 5 and 6.
“bias unit” in claim 5.
“measuring unit” in claim 5.
“living body contact detecting unit” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For “electrode connection detecting unit” in claims 5 and 6, the specification discloses circuitry illustrated in 531 and 532 in Fig. 5 ([0121]-[0124]) and equivalent structures illustrated in Figs. 6-8C.
For “bias unit” in claim 5, the specification discloses circuitry illustrated in 550 in Fig. 5 ([0125]) and equivalent structures illustrated in Figs. 6-8C.
For “measuring unit” in claim 5, the specification discloses circuitry illustrated in 570 in Fig. 5 ([0113]) and equivalent structures illustrated in Figs. 6-8C.
For “living body contact detecting unit” in claims 1-5, the specification discloses circuitry illustrated in 510 in Fig. 5 ([0111]) and equivalent structures illustrated in Figs. 6-8C.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the antecedent basis of the second occurrence of “biometric signal measurement” in line 7 seems indefinite since the limitation of “biometric signal measurement” is already recited in line 5. Applicant is suggested to insert --the-- or --said-- preceding the second occurrence of “biometric signal measurement” in line 7. 
In claim 1, the antecedent basis of the second occurrence of “voltage” in line 6 seems indefinite since the limitation of “voltage” is already recited in line 3. Applicant is suggested to insert --the-- or --said-- preceding the second occurrence of “voltage” in line 6. Dependent claims 2-11 are rejected for the same deficiency set forth above for the independent claim 1.
In claim 2, the antecedent basis of the limitation “biometric signal measurement” in line 3 seems indefinite since the limitation of “biometric signal measurement” is already recited in claim 1. 
In claims 2, 3, 5-6, and 13-14  the antecedent basis of the limitations “first voltage” and “second voltage” seem indefinite since it is unclear how these “first voltage” and “second voltage” are related to “a voltage” already recited in claim 1.
In claim 3, the antecedent basis of the limitation “a voltage” in line 3 seems indefinite since the limitation of “a voltage” is already recited in claim 1.
In claims 3-5 and 8-11, the antecedent basis of the limitations “first information”, “second information”, “biometric information”, “third information”, and “display information” seem indefinite since it is unclear how these different types of information are related to “output information” which is already recited in claim 1.
In claim 5, the limitation "a bias unit configured to adjust a voltage to be applied from the second electrode to the first electrode and/or the third electrode to the first voltage and/or the second voltage" in lines 11-12 seems unclear. It is unclear which combination is being combined. Applicant is recommended to use commas or different listings of combinations to make the claim scope clear.
Claim 6 recites the limitation "first reference voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "second reference voltage".  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, the antecedent basis of the second occurrence of “biometric signal measurement” in line 5 seems indefinite since the limitation of “biometric signal measurement” is already recited in line 4. Applicant is suggested to insert --the-- or --said-- preceding the second occurrence of “biometric signal measurement” in line 5. Dependent claims 13-20 are rejected for the same deficiency set forth above for the independent claim 12.
In claims 13-15 and 18-20, the antecedent basis of the limitations “first information”, “second information”, “third information”, and “displaying information” seem indefinite since it is unclear how these different types of information are related to “output information” which is already recited in claim 12.
For the antecedent basis issues identified above, Applicant is recommended to make appropriate corrections to all limitations in the claim in order to clearly establish antecedent basis of claim terms used in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, the limitation of “at least one electrode contacting a living body” reads on an electrode being in contact with a patient and claim 1 would include a patient (human organism) under the broadest reasonable interpretation. Applicant is advised to change the term “at least one electrode contacting a living body” to –at least one electrode configured for contacting a living body—to overcome this 101 rejection. In claim 7, the limitations of “the first electrode and the second electrode can contact a first portion of the living body” and ”a third electrode can contact a second portion of the living body” read on being capable of contacting the living bod and being in contact with the living body. Applicant is advised to change the term “can” to --is configured to-- in the limitations of claim 7 set forth above to overcome this 101 rejection. Dependent claims 2-11 are rejected for the same deficiency set forth above for the independent claim 1.
Claims 1, 4, 7-8, 10, 12, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process for indicating and determining an operation state) without significantly more. 
Step 1
The claimed invention in claims 1-20 is statutory subject matter as the claims recite a wearable electronic device and method for detecting contact of a living body to a wearable electronic device. 
Step 2A, Prong One
Regarding claims 1, 7, 8, 12, 16, and 17, the recited step is directed to the mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsection (III)). The limitations of “indicating an operation state” and “determine the operation state” are a process, as drafted, covers performance of the limitations that can be performed by a human mind (including observation, evaluation, judgement, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional noting whether or not the biomedical device is operating normally and subsequently deciding the operational state of the device.  
Step 2A Prong Two
For claims 1, 7, 8, 12, 16, and 17, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements of “electrodes”, “living body contact detecting unit”, and “processor.” The electrodes and living body contact detecting unit are nothing more than pre-solution activity of data gathering. The processor is recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instruction to implement an abstract idea on a computer does not integrate a judicial exception into practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In claim 8, the additional elements of a “memory” and “display” amount to nothing more than pre-solution and post-solution activity of data gathering. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “electrodes” and “living body contact detecting unit” amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of indicating and determining an operation state. 
Regarding claims 4, 10, 15, and 19 the limitation of outputting third information and displaying information is nothing more than post-solution activity of outputting a result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For the purpose of prior art, the definition for the term “biometric signal” is established in paragraphs ([0003]-[0006]) as signals from sensors which may include a blood glucose meter, a blood pressure monitor, a thermometer, a heart rate monitor (HRM), an electrocardiogram  (ECG) sensor, a photoplethysmography (PPG) sensor, a fingerprint scanner, an iris scanner, and the like.
Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (US Patent Application Publication 20190072912) in view of Kodama (US Patent Application Publication 20190320981).
Regarding claims 1 and 12, Pandya teaches a wearable electronic device having a set of electrodes that may be used to sense or determine biological parameters of a user that wears the wearable electronic device ([0004]).
Pandya teaches the at least two electrodes for measuring a biometric signal ([0265]-the ECG or other biological parameter may be determined based on voltages at the first and third electrodes), and applying a voltage to at least one electrode contacting a living body among the at least two electrodes ([0265]-voltages at the first and third electrodes).
However, Pandya does not teach a living body contact detecting unit, outputting information indicating an operation state for biometric signal measurement based on a voltage output from the at least one electrode, and a processor configured to determine the operation state for biometric signal measurement based on the information received from the living body contact detecting unit.
Kodama relates generally to a contact state estimating device and a biological signal measuring device ([0001]) and, more particularly, measuring a biological signal by being attached to a human body, determining whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]). Kodama does this through a contact state estimating device including a first electrode, second electrode, voltage supply unit, signal switching unit, an output signal, and biosensor ([0014], [0015]). Kodama further teaches the device and method of detecting contact of a living body using the following steps:
a living body contact detecting unit ([0014]-contact state estimating device);
outputting information indicating an operation state for biometric signal measurement ([0014]-contact state estimating unit; [0159]-operating state to the biosensor) based on a voltage output from the at least one electrode; 
and a processor ([0155]-central processing unit 71) configured to determine the operation state for biometric signal measurement ([0159]) based on the information received from the living body contact detecting unit ([0014], [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include a contact state estimating device and method of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]).
Regarding claims 2 and 13, Pandya teaches when a first electrode ([0265]-first electrode 2302 in Fig. 23) among the at least two electrodes for biometric signal measurement contacts a first portion of the living body ([0265]-first electrode 2302 positioned against a user's skin (e.g., against the wrist of the user)), apply a first voltage to the first electrode ([0267]-voltage at the first electrode), and when the first electrode and a third electrode ([0265]-third electrode 2308 in Fig. 23), among the at least two electrodes, contact the first portion of the living body and a second portion of the living body ([0265]-third electrode 2308 may be operable to be contacted by a finger of a user), respectively, apply a second voltage different from the first voltage, to each of the first electrode and the third electrode ([0266], [0267]-voltage at the third electrode). The electrode 2306 in [0266] is grounded and connects the first and third electrodes to remove noise generated by the electronic device from the signals measured at the first and third electrodes ([0266]), as seen in Fig. 3 of the as-filed application drawings through the use of the bias unit.
Regarding claims 3 and 14, Pandya in view of Kodama teaches the wearable electronic device and method for detecting contact of a living body to a wearable electronic device, as set forth above in claims 1 and 12. Pandya further teaches when a first electrode for the biometric signal measurement and a second electrode ([0265]-second electrode 2306 in Fig. 23) for applying a voltage contact a first portion of the living body ([0265]-first electrode 2302 (and optional second electrode 2306) are positioned against a user's skin), a first voltage applied to the first electrode ([0265]); and when a third electrode for the biometric signal measurement contacts a second portion of the living body ([0265]), and a second voltage applied to each of the first electrode and the third electrode ([0266], [0267]).
However, Pandya does not teach the living body contact detecting unit, outputting first information indicating that the operation state of the wearable electronic device is a biometric signal measurement-ready state, and while the first information is output, outputting second information indicating that the operation state of the wearable electronic device is a biometric signal measurement-capable state.
Kodama teaches the living body contact detecting unit ([0159]), outputting first information indicating that the operation state is a biometric signal measurement- ready state ([0159]), and while the first information is output, outputting second information indicating that the operation state is a biometric signal measurement-capable state ([0164] - contact state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include the living body contact detecting unit and outputting information indicating the operation state of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]). 
Regarding claims 4 and 15, Pandya in view of Kodama teaches the wearable electronic device and method for detecting contact of a living body to a wearable electronic device, as set forth above in claims 1 and 12. However, Pandya does not teach when the first electrode and third electrode contact no portion of the body, outputting third information indicating that the operation state is a biometric signal measurement-stopped state, based on no voltage output from the third and the first electrode. 
Kodama teaches when the first electrode and the third electrode contact no portion of the living body ([0068]), outputting third information indicating that the operation state is a biometric signal measurement-stopped state ([0161]-sleep state), based on no voltage output from the third electrode and the first electrode ([0068] - non contact state). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to output third information indicating that the operation state is a biometric signal measurement-stopped state, based on no voltage output from the third electrode and the first electrode of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]).
Regarding claims 7, 16, and 17, Pandya teaches wherein among the at least two electrodes, a first electrode and a second electrode are placed in positions of the wearable electronic device, where the first electrode and the second electrode can contact a first portion of the living body, and wherein among the at least two electrodes, a third electrode can contact a second portion of the living body in a position different from the positions of the first electrode and the second electrode ([0265], [0266]).
Regarding claim 8, Pandya teaches a memory configured to store biometric information ([0277]); and a display configured to display the biometric information ([0005]-display the electrocardiogram).
Regarding claims 9 and 18, Pandya in view of Kodama teaches the wearable electronic device and method for detecting contact of a living body to a wearable electronic device in claims 1 and 12, as set forth above. However, Pandya does not teach receiving first information and second information indicating the operation state and switching the biometric signal measurement respectively. 
Kodama teaches wherein the processor is configured to: upon receiving first information indicating that the operation state of the wearable electronic device is a biometric signal measurement-ready state ([0162]), switching to the biometric signal measurement-ready state ([0162]); maintaining a session for the biometric signal measurement-ready state; and upon receiving second information indicating that the operation state of the wearable electronic device is a biometric signal measurement-capable state ([0162], [0164]) while maintaining the session for the biometric signal measurement-ready state. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to teach receiving first information and second information indicating the operation state and switching the biometric signal measurement respectively of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]).
Regarding claims 10 and 19, Pandya in view of Kodama teaches the wearable electronic device and method for detecting contact of a living body to a wearable electronic device in claims 1 and 12, as set forth above. 
Pandya teaches displaying information via a user interface (UI) ([0055]-user may select on the display by touching or pressing on the display at the location of the graphic). However, Pandya does not teach receiving first and second information indicating the operation state. 
Kodama teaches wherein the processor is configured to: upon receiving first information indicating that the operation state of the wearable electronic device is a biometric signal measurement-ready state ([0162]), and receiving second information indicating that the operation state of the wearable electronic device is a biometric signal measurement-capable state ([0162], [0164]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to teach receiving first and second information indicating the operation state of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]) and display the biometric signal measurement state on the wearable electronic device based on the first and second information received.
Regarding claims 11 and 20, Pandya in view of Kodama teaches the wearable electronic device and method for detecting contact of a living body to a wearable electronic device in claims 1 and 12, as set forth above. However, Pandya does not teach receiving third information indicating that the operation state of the wearable electronic device is a biometric signal measurement-stopped state. 
Kodama teaches wherein the processor is configured to, upon receiving third information indicating that the operation state of the wearable electronic device is a biometric signal measurement-stopped state, switching to the biometric signal measurement-stopped state ([0161]-[0164]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to teach receiving third information indicating that the operation state of the wearable electronic device is a biometric signal measurement-stopped state of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]). It would also be obvious that the third information received follows the same steps as the outputted first and second information set forth above.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Kodama as applied to claim 1 above, and further in view of Kaib (US Patent Application Publication 20110288605).
Regarding claim 5, Pandya in view of Kodama teaches the wearable electronic device and method for detecting contact of a living body to a wearable electronic device in claim 1, as set forth above. Pandya teaches the at least two electrodes including a first electrode and a third electrode for biometric signal measurement and a second electrode for applying a voltage to the first electrode and the third electrode ([0265], [0266]). However, Pandya does not teach an electrode connection detecting unit to output first and second information indicating the operation state of the wearable electronic device, a bias unit configured to adjust a voltage to be applied from the second electrode to the first electrode and/or the third electrode to the first voltage and/or the second voltage, and a measuring unit configured to measure the biometric signal using one or more differences between potential values.
Kodama teaches an electrode connection detecting unit configured to output first information indicating that the operation state of the wearable electronic device is a biometric signal measurement- ready state based on a first voltage output from the first electrode ([0162]-first contact state estimation) and output second information indicating that the operation state of the wearable electronic device is a biometric signal measurement-capable state based on a second voltage output ([0171]-second contact state estimation) and a measuring unit configured to measure the biometric signal using one or more differences between potential values ([0086]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to teach an electrode connection detecting unit configured to output first and second information indicating the operation state of the wearable electronic device and a measuring unit configured to measure the biometric signal using one or more differences between potential values of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]) before measuring the biometric signal.
Kaib teaches a bias unit configured to adjust a voltage to be applied from the second electrode to the first electrode and/or the third electrode to the first voltage and/or the second voltage ([0024]-first electrode, second electrode); [0116]-selection, inversion, and summing of selected pairs of digital signals). Kaib relates generally to the detection of cardiac function in a patient, and more particularly to the detection of cardiac function and the treatment of cardiac conditions in an ambulatory medical device, such as a wearable defibrillator ([0002]). This is done to reduce noise, to reduce the number of fall-off alarms, to reduce the number of cardiac arrhythmia false detections, or all of the above. The multiple channels provide different views of the heart's electrical activity and can be used to improve the detection sensitivity and specificity ([0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include the method of selection, inversion, and summing of selected pairs of digital signals from sensing electrodes ([0116]) of Kaib in Pandya in order to detect an arrhythmic cardiac condition ([0120]) through the wearable electronic device.
Regarding claim 6, Pandya in view of Kodama and further in view of Kaib teaches the wearable electronic device of claim 5. Pandya teaches the third electrode ([0265]). However, Pandya does not teach wherein the electrode connection detecting unit includes: a first connection detecting unit configured to compare a first reference voltage with the first voltage and/or the second voltage output from the first electrode; and a second connection detecting unit configured to compare a second reference voltage with the second voltage output from the third electrode. 
Kodama teaches wherein the electrode connection detecting unit includes: a first connection detecting unit configured to compare a first reference voltage with the first voltage and/or the second voltage output from the first electrode; and a second connection detecting unit configured to compare a second reference voltage with the second voltage output ([0075]-contact state estimating unit compares the extracted A/D converted value of an amplifier output value with a present threshold value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to teach the electrode connection detecting unit includes: a first connection detecting unit configured to compare a first reference voltage with the first voltage and/or the second voltage output from the first electrode; and a second connection detecting unit configured to compare a second reference voltage with the second voltage output of Kodama in Pandya in order to determine whether electrodes are in a contact state or in a non-contact state with high accuracy without being affected by a contact environment, such as a dry state of the skin and size of the electrodes ([0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792              

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792